 



Exhibit 10.39

Execution Copy

Agreement

          Agreement, dated as of February 28, 2005 (this “Agreement”), among
PHIBRO ANIMAL HEALTH CORPORATION (formerly known as Philipp Brothers Chemicals,
Inc.), a New York corporation (the “Corporation”), PAHC HOLDINGS CORPORATION, a
Delaware corporation (“Holdings”), PALLADIUM CAPITAL MANAGEMENT, L.L.C., a
Delaware limited liability company (“Palladium”), PALLADIUM EQUITY PARTNERS II,
L.P. a Delaware limited partnership (“PEP II”), PALLADIUM EQUITY PARTNERS II-A,
L.P., a Delaware limited partnership (“PEP II-A”), and PALLADIUM EQUITY
INVESTORS II, L.P., a Delaware limited partnership (“PEI” and together with PEP
II and PEP II-A, the “Investor Stockholders”) (each a “Party” and, together, the
“Parties”), and for the limited purposes set forth in Section 3 hereof, Jack C.
Bendheim and Marvin S. Sussman (each a “Principal Stockholder” and, together,
the “Principal Stockholders”).

          WHEREAS, the parties desire to reflect certain agreements regarding,
among other things, (i) the Stockholders Agreement, dated as of November 30,
2000, by and among the Corporation, the Investor Stockholders and the
stockholders signatory thereto (as amended, modified and/or waived, the
“Stockholders Agreement”), (ii) certain provisions of the Certificate of
Incorporation of the Company, as amended (the “Charter”) and (iii) that certain
Purchase and Sale Agreement dated as of December 26, 2003 among the Corporation,
the Investor Stockholders, The Prince Manufacturing Company and others (the
“Prince Agreement”);

          NOW, THEREFORE, in consideration of the premises, mutual promises and
mutual benefits to be derived and the covenants contained herein, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

     1. Each of the Investor Stockholders hereby agrees that, notwithstanding
anything to the contrary contained in the Stockholders Agreement or in the
Charter:

          (a) The Corporation shall be entitled to call for redemption, and to
redeem, on February 28, 2005 (the “Redemption Date”), all of the issued and
outstanding Series C Redeemable Participating Preferred Shares, par value
$100.00 per share, of the Corporation (the “Series C Preferred Shares”), for an
aggregate redemption price for all such shares of $26.4 million (which
corresponds to a per share redemption price of $2,492.68) (the “Redemption
Price”), to be allocated among the Investor Stockholders, pro rata in accordance
with their respective shares of Series C Preferred

1



--------------------------------------------------------------------------------



 



Shares, as provided in Schedule I hereto. The Redemption Price shall be in
consideration of the Redemption and the other matters set forth in this
Agreement.

          (b) The Investor Stockholders shall tender to the Corporation at its
principal executive office all of the issued and outstanding shares of Series C
Preferred Shares, and all certificates therefor, duly endorsed, or accompanied
by duly executed stock powers, in blank, on the Redemption Date (the
“Redemption”), in consideration of the wire transfer of the Redemption Price,
consistent with Schedule I hereto, to the account specified on said Schedule I.

          (c) The Redemption Price, the Redemption and the Capital Stock
Transaction Adjustment herein agreed to shall be in lieu of and in full
satisfaction of the following:

          (i) any and all amounts provided for in the Charter and/or any
calculations as to redemption price and/or any such amounts required pursuant
thereto, and all other provisions of the Charter providing for any redemption of
Series C Preferred Shares or otherwise applicable in respect of the Redemption
and/or any of the Holding Company Transactions (as defined herein); provided
that the provisions of Section 3(c) of Article FOURTH of the Certificate of
Amendment of Certificate of Incorporation of the Corporation, dated November 30,
2000, as amended (the “Amendment”), as amended by Section 2 below, shall apply
to any Capital Stock Transaction (as defined below);

          (ii) any and all amounts now or hereafter due or payable in respect of
the Backstop Indemnification Amount referred to in section 4.3 of the Prince
Agreement; and

          (iii) any and all liabilities and obligations in respect of the
foregoing.

          (d) Each of the Investor Stockholders hereby waives any deficiencies
in or with respect to any notice of redemption given by the Corporation, or to
be given by the Corporation with respect to the Redemption, and without limiting
the foregoing hereby waives, to the maximum extent permitted by applicable law,
any requirement that notice of the Redemption be given within any required
period prior thereto. Without limiting the foregoing, the Investor Stockholders
hereby acknowledge the Notice of Redemption by the Corporation dated
February 17, 2005, and agree that no other or further notice of the Redemption
need be given by the Corporation, and such notice, together with this Agreement,
shall be in lieu of the notice and notice period specified in Section 3(a)(iv)
of Article FOURTH of the Amendment, and the record date of the determination of
the Series C Preferred Shares to be redeemed may be the date of such notice.

2



--------------------------------------------------------------------------------



 



     2. If the aforesaid Redemption pursuant to this Agreement shall occur, then
Section 3(a)(iii) of Article FOURTH of the Amendment shall be deleted in its
entirety. In addition, Section 3(c)(i) thereof shall be amended to read as
follows:

     “(c) Capital Stock Transaction Adjustment. If (i) the Corporation, a member
of the Bendheim Group (as defined below), or PAHC Holdings Corporation
(“Holdings”) shall effect a Capital Stock Transaction (as defined below) and
(ii) in the case of a Capital Stock Transaction referred to in clause (1) of the
definition thereof, as a result of such transaction or a combination of such
transactions, members of the Bendheim Group in the aggregate shall receive cash
or capital stock or other securities of a class that is registered under the
Securities Act of 1933, as amended, with respect to or in exchange for capital
stock of the Corporation or Holdings owned by members of the Bendheim Group, on
a cumulative basis from and after the Redemption Date, in excess of $24 million,
then within three (3) business days after the later of the consummation of the
Capital Stock Transaction or receipt of the $24 million, the Corporation shall
pay the Capital Stock Transaction Amount (as defined below) to the Investor
Stockholders.

“Bendheim Group” means, collectively, (i) Jack C. Bendheim, (ii) each of his
spouse, siblings, ancestors, descendants (whether by blood, marriage or
adoption, and including stepchildren), and the spouses, siblings, ancestors and
descendents thereof (whether by blood, marriage or adoption, and including
stepchildren), and the beneficiaries, estates and legal representatives of any
of the foregoing, including, without limitation and for the avoidance of doubt,
Marvin S. Sussman, (iii) all trusts of which any of the foregoing, individually
or in the aggregate, are the majority in interest beneficiaries or grantors,
(iv) all corporations, partnerships, limited liability companies, investment
funds or other persons or entities principally owned by and/or organized or
operating for the benefit of any of the foregoing, and (v) all affiliates of
Jack C. Bendheim and Marvin S. Sussman.

“Capital Stock Transaction” means (1) any of the following: (A) any
recapitalization of the Corporation or Holdings of any of its or their capital
stock, (B) any consolidation, merger or combination of the Corporation or
Holdings with or into another corporation or entity, (C) any sale or conveyance
of assets of the Corporation or Holdings to any person or entity, (D) any sale
or transfer for value by any member or members of the Bendheim Group of shares
of capital stock of Holdings, other than to or among members of the Bendheim
Group, or (E) any redemption, acquisition or other purchase by Holdings or any
subsidiary thereof of, or any dividend or distribution on, any shares of
Holdings beneficially owned by any member or members of the Bendheim Group,
other than pursuant to the Phibro-Tech Agreement (as such agreement is defined
below); and (2) any initial public offering of any capital stock of Holdings
pursuant to an effective registration statement under the Securities Act of
1933,

3



--------------------------------------------------------------------------------



 



as amended, at a pre-money valuation for the capital stock owned by the Bendheim
Group of more than $24 million. For purposes hereof, (i) a bona fide pledge,
encumbrance or hypothecation of capital stock as security for indebtedness of
the Corporation, Holdings or a subsidiary thereof or in connection with a
guaranty thereof, or any related foreclosure or assignment in lieu of
foreclosure, shall not be a sale or transfer within the meaning or intent of
clause (1)(D) above, and (ii) if members of the Bendheim Group shall contribute
their shares of Holdings to and form a holding company for Holdings, references
in this Section (c) to “Holdings” shall be deemed to include such new holding
company.

“Capital Stock Transaction Amount” means $4 million, less all amounts (if any)
previously paid in respect of the Capital Stock Transaction Amount.

“Phibro-Tech Agreement” means the Stockholders Agreement, dated February 21,
1995, between Phibro-Tech, Inc., I. David Paley, Nathan Bistricer and James O.
Herlands, as amended and in effect on the date hereof, and as thereafter
amended, except for any amendment subsequent to the date hereof which causes the
terms of such agreement to be less favorable in any respect to the Corporation
or to any Investor Stockholder.”

     3. The Charter shall be amended to reflect the provisions of Sections 1 and
2 hereof, pursuant to a Certificate of Amendment substantially in the form of
Exhibit 3 hereto (the “New Amendment”). The Corporation, Holdings, the Principal
Stockholders and the Investor Stockholders hereby irrevocably consent to and
approve the New Amendment, and irrevocably agree to vote in favor of the New
Amendment at any meeting of shareholders or holders of any class or series of
shares of the Corporation at which such vote is to be taken. Anything to the
contrary contained in this Agreement notwithstanding, the Redemption shall be
conditioned upon the filing with the Secretary of State of the State of New York
of a Certificate of Amendment to the Charter consistent with the New Amendment.

     4. The Investor Stockholders hereby consent to the Holding Company
Transactions to the extent any aspect thereof requires any consent pursuant to
the Stockholders Agreement or the Charter. The “Holding Company Transactions”
means (a) the contribution by each holder of capital stock of the Corporation,
other than the Investor Stockholders, of the capital stock held by them,
respectively, to Holdings in exchange for substantially the same number and
class of shares of capital stock of Holdings, (b) the issuance of $29 million of
15% senior secured notes due 2010 of Holdings, with interest payable at the
election of Holdings in cash or pay-in-kind notes, and the pledge of and grant
of security interests in substantially all of the assets of Holdings (which as
of the date hereof consist solely of capital stock of the Corporation and
proceeds of such notes) to secure the indebtedness and obligations of Holdings
in respect of such notes and/or the indenture and related instruments and
agreements

4



--------------------------------------------------------------------------------



 



pursuant to which such notes were issued and such pledge and grant of security
interests are to be made, and (c) the use of the proceeds from the sale of such
notes, upon release from escrow, by Holdings, directly or indirectly, to redeem
the Series C Preferred Shares of the Corporation either by (i) making a capital
contribution to the Corporation to contemporaneously finance the redemption of
the Series C Preferred Shares, or (ii) purchase a new series of preferred stock
of the Corporation, referred to as Series D Preferred Shares, that may be issued
by the Corporation to finance the redemption of the Series C Preferred Shares.

     5. The Corporation reserves the right to abandon or terminate the
Redemption (even after any call or notice thereof) and any of the Holding
Company Transactions at any time and for any reason without liability to
Palladium or the Investor Stockholders.

     6. Each Investor Stockholder hereby waives any and all provisions of the
Stockholders Agreement, the Charter and/or any other document that requires any
Investor Director, Investor Stockholder or holder of Series C Preferred Shares
to approve the Redemption or the Holding Company Transactions, or which
conditions consummation of the Redemption or the Holding Company Transactions on
any Investor Director, Investor Stockholder or holder of Series C Preferred
Shares approval thereof.

     7. The parties hereto agree that, upon the Redemption, the Stockholders
Agreement shall terminate, the right of the Investor Stockholders to
representation on the Board of Directors shall terminate, and the former holders
of Series C Preferred Shares will have no voting or consent rights, except that
the Corporation, without the prior consent or affirmative vote of the holders of
at least two-thirds of the holders of Series C Preferred Shares on the date of
Redemption, given in person or by proxy, either in writing or at a meeting
called therefore, shall not amend, alter or change the rights, preferences,
privileges or powers of the Series C Preferred Shares contained in the
Certificate of Incorporation in any manner that adversely affects any shares
thereof or present or future holders thereof.

     8. (a) Palladium and each of the Investor Stockholders hereby fully
releases and forever discharges the Corporation and all of its subsidiary
companies and their present and former officers, directors, employees,
shareholders, agents, attorneys, insurance carriers, and other representatives,
and all of their respective successors, heirs, assigns, predecessors,
departments, affiliated companies, associated companies and ventures, from and
on account of any and all claims, demands, or actions of any nature whatsoever,
now known or anticipated or unknown or unanticipated, which it ever had, now
has, might have, or might claim to have, for or arising out of or relating to
the Released Claims (as defined below).

5



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary herein, the Released Claims do not
include, and specifically exclude, any and all claims, demands, or actions of
any nature whatsoever, now known or anticipated or unknown or unanticipated,
which Palladium and each of the Investor Stockholders ever had, now has, might
have, or might claim to have, for or arising out of or relating to
indemnification and any other obligations expressly set forth in the documents
set forth on Schedule 8(a) hereto, in each case including all schedules and
exhibits thereto; provided that any claim or cause of action under the Prince
Agreement (as defined in said Schedule 8(a)) or any certificate or other
document delivered pursuant thereto with respect to a breach of Section 5.30 of
the Prince Agreement or indemnification in respect thereof, including without
limitation, any Fraud Claim (as defined therein), shall be Released Claims.

     For purposes hereof, the “Released Claims” shall mean any and all claims,
causes of action, liabilities and obligations related to or arising out of the
Series C Preferred Shares or any provisions of the Charter relating thereto, or
the Holding Company Transactions, and shall include, but shall not be limited
to, any claim or cause of action, or any liabilities or obligations, arising out
of the redemption or repurchase of any shares of Class C Preferred Stock, under
any federal or state securities or other law, regulation or ordinance, or any
public policy, whether by contract, by reason of any tort, or under common law,
and whether for fraud (including but not limited to fraud in the inducement),
failure to disclose or misleading or inadequate disclosure of information, or
otherwise, and any and all claims for costs, fees or other expenses, including
attorneys’ fees, incurred in connection with any of the foregoing; it being
understood that the rights and obligations under this Agreement (including, as
contemplated by Section 2 hereof, rights and obligations under the Charter with
respect to any Capital Stock Transaction) do not constitute Released Claims.

          (b) Palladium and each of the Investor Stockholders represents and
warrants that it has not assigned, transferred or otherwise encumbered or
purported to assign, encumber or transfer to any person or entity any of the
Released Claims or any part or portion of any of the Released Claims. Palladium
and each of the Investor Stockholders agrees that the release set forth in this
Section 8 shall not be deemed or construed at any time to be an admission by the
Corporation or any other person or entity of any improper or unlawful conduct or
breach of contract.

          (c) The Corporation represents that its Quarterly Report on Form 10-Q
for the period ended December 31, 2004 and Post-Effective Amendment No. 1 to
Registration Statement on Form S-4 filed February 25, 2005, its most recent
public securities filings with the Securities and Exchange Commission, present
fairly in all material respects all material facts about the Corporation, its
business and financial condition.

          (d) Until the Capital Stock Transaction Amount shall be paid in full,
the Corporation shall deliver to the Investor Stockholders by first class mail,
postage

6



--------------------------------------------------------------------------------



 



prepaid, a notice certifying the amount of cash and capital stock and other
securities of a class that is registered under the Securities Act of 1933, as
amended, received by members of the Bendheim Group (as defined in Section 2
above) in the aggregate with respect to or in exchange for capital stock of the
Corporation or Holdings owned by members of the Bendheim Group, as a result of a
Capital Stock Transaction or a combination of Capital Stock Transactions
effected by the Corporation, a member of the Bendheim Group or Holdings. Each
such notice shall be sent within ninety (90) days after the end of each fiscal
year of the Corporation and, if a Capital Stock Transaction Amount shall be
payable, within three (3) business days after the Capital Stock Transaction or
dividend or distribution giving rise to the payment obligation with respect to
such Capital Stock Transaction Amount. Each such notice shall state the
following: (A) the amount of proceeds of Capital Stock Transactions and
dividends or distributions in each case counting towards the $24 million
threshold in the Capital Stock Transaction Adjustment (if any) during such
period and the cumulative amount received by members of the Bendheim Group in
the aggregate counting towards such $24 million threshold from the date hereof,
and (B) if applicable, the Capital Stock Transaction Amount payable and the
method of calculation therefor.

     9. Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Corporation and the Investor Stockholders.

     10. It is the desire and intent of the parties that the provisions of this
Agreement be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, in the event that any provision of this Agreement would be held in
any jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

     11. Except as expressly provided herein, this Agreement shall not confer
any rights or remedies upon any person or entity other than the parties hereto
and their respective successors and permitted assigns. This Agreement may not be
assigned by any party hereto without the prior written consent of the other
parties. Any attempted assignment without such consent shall be void. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns, as applicable.

7



--------------------------------------------------------------------------------



 



     12. All notices or other communications pursuant to this Agreement shall be
in writing and shall be deemed to be sufficient if delivered personally,
telecopied, sent by nationally-recognized, overnight courier or mailed by
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

          (a) if to Palladium or any Investor Stockholder, to:

     

  c/o Palladium Capital Management, L.L.C.

  1270 Avenue of the Americas, Suite 2200

  New York, New York 10020

  Telephone: (212) 218-5150

  Facsimile: (212) 218-5155

  Attention: Marcos A. Rodriguez
 
   

            with a copy to:
 
   

  O’Melveny & Myers LLP

  Times Square Tower

  7 Times Square

  New York, New York 10036

  Telephone: (212) 408-2469

  Telecopier: (212) 326-2061

  Attention: Gregory Gilbert, Esq.
 
   

  (i) if to the Corporation, to:
 
   

  Phibro Animal Health Corporation

  65 Challenger Road, Third Floor

  Ridgefield Park, New Jersey 07660

  Telephone: (201) 329-7300

  Facsimile: (201) 329-7399

  Attention: Mr. Jack Bendheim
 
   

            with a copy to:
 
   

  Golenbock Eiseman Assor Bell & Peskoe LLP

  437 Madison Avenue

  New York, New York 10022

  Telephone: (212) 907-7300

  Telecopier: (212) 754-0330

  Attention: Lawrence M. Bell, Esq.

8



--------------------------------------------------------------------------------



 



All such notices and other communications shall be deemed to have been given and
received (A) in the case of personal delivery, on the date of such delivery,
(B) in the case of delivery by telecopy, on the date of such delivery, (C) in
the case of delivery by nationally-recognized, overnight courier, on the
business day following dispatch, and (D) in the case of mailing, on the third
business day following such mailing.

Each party may change its address from time to time for purposes of notice or
other communication hereunder by giving notice to the other parties hereto in
accordance with this section. Each notice or other communication shall for all
purposes of this Agreement be treated as being effective or having been given
upon receipt unless otherwise indicated herein.

     13. This Agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered (by facsimile or otherwise) to the other party, it being understood
that all parties need not sign the same counterpart. Any counterpart or other
signature hereupon delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by such
party.

     14. THE PROVISIONS OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
ENTERED INTO AND FULLY PERFORMED WITHIN THE STATE OF NEW YORK BY RESIDENTS OF
THE STATE OF NEW YORK.

     15. Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself or himself and its or his property, to the exclusive
jurisdiction of any New York state court or federal court of the United States
of America sitting in New York County, New York, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereunder or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in any such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

     Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it or he may legally and effectively do so, any objection that it
or he may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to the Agreement or the transactions
contemplated hereby in any New York state or federal court sitting in New York
County, New York. Each of the parties hereto

9



--------------------------------------------------------------------------------



 



irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

     The parties hereto further agree that the mailing by certified or
registered mail, return receipt requested, of any process required by any such
court shall constitute valid and lawful service of process against them, without
the necessity for service by any other means provided by law.

     16. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

     17. The parties shall each have and retain all other rights and remedies
existing in their favor at law or equity, including, without limitation, any
actions for specific performance and/or injunctive or other equitable relief to
enforce or prevent any violations of the provisions of this Agreement.

     18. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY DOCUMENTS RELATED HERETO.

     19. Each party hereto shall bear its own costs and expenses in connection
with this Agreement and the transactions contemplated hereby.

     20. The Schedules identified in this Agreement are incorporated herein by
reference and made a part hereof.

     21. Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural and vice-versa.

     22. This Agreement shall terminate and be of no further force immediately
if the Corporation does not stand ready and able to effect the Redemption prior
to March 1, 2005. Notwithstanding the foregoing and for the avoidance of doubt,
in the event that this Agreement is terminated in accordance with the preceding
sentence, the consents in this Agreement and waivers set forth in this Agreement
shall survive with respect to all actions theretofore taken by the Corporation
in reliance thereon, and the release set forth in Section 8 hereof will become
null and void as though this Agreement had never been executed or delivered and
such release not given.

[Remainder of this Page Intentionally Left Blank]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement as of the date first written above.

              PHIBRO ANIMAL HEALTH CORPORATION
 
       

  By:   /s/ Richard G. Johnson

       

      Name: Richard G. Johnson

      Title: CFO

              PALLADIUM EQUITY PARTNERS II, L.P.
By: Palladium Equity Partners II, L.L.C.
 
       

  By:   /s/ Peter Joseph

       

      Name: Peter Joseph

      Title: Member

              PALLADIUM EQUITY PARTNERS II-A, L.P.
By: Palladium Equity Partners II, L.L.C.
 
       

  By:   /s/ Peter Joseph

       

      Name: Peter Joseph

      Title: Member

              PALLADIUM EQUITY INVESTORS II, L.P.
By: Palladium Equity Partners II, L.L.C.
 
       

  By:   /s/ Peter Joseph

       

      Name: Peter Joseph

      Title: Member

              PALLADIUM CAPITAL MANAGEMENT,
L.L.C.
 
       

  By:   /s/ Peter Joseph

       

      Name: Peter Joseph

      Title: Managing Director

     

  AS TO SECTION 3 OF THE AGREEMENT ONLY:
 
   

  /s/ Jack C. Bendheim

   

  Jack C. Bendheim:

     

  AS TO SECTION 3 OF THE AGREEMENT ONLY:
 
   

  /s/ Marvin S. Sussman

   

  Marvin S. Sussman

11